Citation Nr: 1716556	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral tinea pedis (athlete's foot).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to January 1993.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was previously remanded by the Board in December 2015 due to the Veteran's request for a travel board hearing not being honored.  Although a hearing was scheduled for May 3, 2016, the Veteran withdrew his hearing request on April 18, 2016.  As such, this matter is properly before the Board.

The issue of entitlement to a compensable rating for bilateral tinea pedis for the period from November 23, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to November 23, 2011, the Veteran's tinea pedis covered less than 5 percent of the entire body and less than five percent of exposed areas were affected.  It was treated with topical therapy and did not require systemic therapy, such as corticosteroids.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for tinea pedis for the period prior to November 23, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  This appeal arises from a disagreement with the initially assigned disability rating after service connection for bilateral tinea pedis was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A.          § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided VA medical examinations in March 2010 and November 2011.  The examination reports, along with an accompanying medical opinion, are sufficient evidence for deciding the increased rating claim for tinea pedis.  The cumulative reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations.  The record describes the tinea pedis in sufficient detail so that the Board's evaluation is fully informed.  Thus, VA's duty to assist has been met.

Merits of the Claim

The following decision only addresses the period prior to November 23, 2011, the date of the most recent VA examination.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral tinea pedis is currently rated 0 percent disabling under Diagnostic Codes 7813-7806.

Tinea pedis is rated by analogy as dermatophytosis, and under Diagnostic Code 7813 (dermatophytosis) is to be rated as disfigurement of the head, face, or neck ( Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118.  The RO has determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R. 
§ 4.20.

Under Diagnostic Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Although all available diagnostic codes have been considered, Diagnostic Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his tinea pedis, and as discussed, his predominant disability is dermatitis.

Review of the Veteran's VA outpatient treatment records reveals that he has been prescribed topical medication to treat his bilateral tinea pedis.  There is no mention of any systemic therapy such as corticosteroids.  

The Veteran was afforded a VA examination in March 2010 in which the examiner noted a current diagnosis of bilateral tinea pedis.  A separate VA examination in November 2011 noted dry and peeling skin around the heels and thickened dark little toes, but no increased heat or redness, no lesion or rash, no edema, no inflammation, no blisters, no hypopigmented areas or discoloration, no scarring, no disfigurement, and no open lesions between toes.

As of the November 2011 VA examination, the Veteran had not received treatment with any intermittent systemic therapy like corticosteroids or other immunosuppressive drugs, and he had only been prescribed topical anti-fungal medication.  In addition, the medical evidence of record does not demonstrate that between 5 and 20 percent of either the Veteran's entire body or that between 5 and 20 percent of the exposed areas of the Veteran's body had been affected by the skin disability during the period prior to November 23, 2011.  The VA examination clearly demonstrates that the affected areas were quite small in size.  In light of the foregoing, the criteria for a compensable rating have not been met on a schedular basis.

The Veteran has argued that his symptoms warrant a compensable evaluation. However, the VA outpatient records and the VA medical examination reports do not indicate that the Veteran's symptomatology met the regulatory requirements for an evaluation in excess of zero percent under the pertinent regulatory provisions prior to November 23, 2011.  These clinical assessments are considered persuasive as to the Veteran's degree of impairment due to his skin disability since they consider his overall industrial impairment due to his bilateral tinea pedis.  Specifically, the March 2010 VA examiner, who is a podiatrist, concluded that the Veteran's tinea pedis is mild, even when considering the Veteran's functional complaints.

The Board recognizes that the Veteran has experienced tinea pedis flare-ups since the Veteran was diagnosed in 1990.  This was noted most recently in a May 2011 statement, in which the Veteran added that pain during the flare ups prevents him from standing or walking, and that the skin on his feet becomes hard, dark, cracked, thick, and flaky.  The Veteran also stated that the fungus becomes worse in the spring and fall.  

Despite the Veteran's reports of flare-ups, his statements are inconsistent.  In the May 2010 VA examination, the Veteran specifically denied any flare-ups and stated that his "symptoms stay pretty consistent."  The Veteran also stated on several occasions that his sharp pain is regularly a 9 out of 10, and impairs his ability to walk.  However, neither the May 2010 VA examiner or the November 2011 VA examiner noted any sort of antalgic gait or difficulty walking during treatment.  Rather, the November 2011 VA examiner noted that the Veteran's feet were dry and smooth and without increased heat, increased redness, lesion, rash, edema, inflammation, blisters, hypopigmented areas, discoloration, scarring, or disfigurement.  Further, when the Veteran sought treatment from a podiatrist in December 2010, the nurse practioner noted only minimal peeling and found that the referral was not needed.  Finally, when the Veteran was seen by a specialist, he was only found to have "mild fungus rash" between the toes.  Thus the objective evidence in the record shows that even during the spring and fall, the skin on his feet is without abnormalities, and he never sought treatment for a flare-up.  

The VA examinations took into account the Veteran's flare-ups and properly determined the severity of his disabilities.  In the Veteran's March 2010 VA examination, the examiner diagnosed the Veteran with mild bilateral tinea pedis.  Additionally, although the Veteran states that his pain regularly rises to the level of 9 out of 10 and impairs his ability to walk, the examiner noted that the Veteran has a normal gait and no limp.  As such the medical evidence does not support a finding of a higher rating based on flareups.

The Board has considered whether the Veteran's service-connected tinea pedis presents an exceptional or unusual disability picture that renders impractical the application of the regular scheduler standards such that referral for consideration of an extra-scheduler rating is warranted.  See 38 C.F.R.   § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for an extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are exceptional or unusual factors which render application of the schedule impractical.").

In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.71a.  As stated above, even though the Veteran complained of sharp pain that regularly rose to the level of  9 out of 10, this type of pain is inconsistent with his treatment record.  For example, when the Veteran sought treatment for his tinea pedis in December 2010, he only reported that he "sometimes has pain in his toes."  This type of evidence does not suggest the type of debilitating pain necessary to warrant an extraschedular rating.  Thus, his disability picture is contemplated by the rating schedule and the assigned scheduler evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-scheduler consideration is not warranted.

As a final matter, in a May 2011 statement, the Veteran stated that he could no longer work due to his service-connected tinea pedis, thereby raising the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to tinea pedis, his only service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in an August 2011 statement, the Veteran stated that he is, in fact, employable.  What is more, entitlement to a TDIU due to tinea pedis was formally denied in an October 2011 rating decision.  The claim was not appealed and the Veteran has not since asserted that he is unemployable due to his tinea pedis.  As such no action pursuant to Rice is necessary.

In sum, the preponderance of the competent and credible evidence weighs against a finding of entitlement to a higher rating for tinea pedis for the period prior to November 23, 2011- the date of the most recent VA examination.  The issue of entitlement to compensable rating for tinea pedis for the period from November 23, 2011, is discussed in the Remand below.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable evaluation for bilateral tinea pedis is denied for the period prior to November 23, 2011.


REMAND

The Veteran seeks a higher evaluation for his service-connected bilateral tinea pedis.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the increased rating claim for the period since November 23, 2011.

The Board notes that the Veteran was most recently examined in relation to his bilateral tinea pedis in November 2011, and there are presumably outstanding VA treatment records as it appears that the most recent VA treatment records are dated in 2011.  

The Board regrets further delay in adjudication of the Veteran's claim; however, given that the record contains no information about the Veteran's condition over the past nearly six years, the Board finds a new VA examination is warranted to evaluate the current severity of the Veteran's bilateral tinea pedis.  As such, the claim is remanded to provide the Veteran with a new VA examination and to associate outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records dated from November 23, 2011 to the present and any other pertinent treatment identified by the Veteran.  All reasonable attempts should be made to obtain any identified records.

2. Schedule the Veteran for a VA examination to determine the current severity of the service-connected bilateral tinea pedis.  The claims file, including a copy of this remand, should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

3. Thereafter, adjudicate the increased rating claims on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


